DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 17, and 22 are objected to because of the following informalities:  
In Claim 10, “detect changes in the signature patter in the beathing waveform” should read “detect changes in the signature pattern in the breathing waveform”.  
In Claim 17, “The condition detector of claim 1 configured to mount to a mounting element that is skin mountable” should read “The condition detector of claim 1, wherein the condition detector is configured to mount to a mounting element that is skin mountable”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 12, filed 08/26/2021, with respect to Claims 1 and 12 have been fully considered and are persuasive.  The objection of Claims 1 and 12 has been withdrawn. 
Applicant’s arguments, see page 13, filed 08/26/2021, with respect to Claims 16, 19, and 20 have been fully considered and are persuasive.  The rejection of Claims 16, 19, and 20 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 13-14, filed 08/26/2021, with respect to Claims 1, 19, and 20 have been fully considered and are persuasive.  The rejection of Claims 1, 19, and 20 under 35 U.S.C. § 101 and Section 33(a) of the America Invents Act as being directed to or encompassing a human organism has been withdrawn. 
Applicant’s arguments, see pages 19-21, filed 08/26/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, and 13-15 under 35 U.S.C. § 102(a)(1) as anticipated by MacDonald have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Levy and Cirit (see 35 U.S.C. § 103 section below).
Applicant’s arguments, see pages 21-22, filed 08/26/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 8-10, 12, 16, and 17 under 35 U.S.C. § 102(a)(1)  as anticipated by Cirit have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levy, Cirit, Stiles, and Murgas (see 35 U.S.C. § 103 section below).
Applicant’s arguments, see pages 22-23, filed 08/26/2021, with respect to the rejection(s) of claim(s) 6-7 and 18 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levy, Cirit and Stiles (see 35 U.S.C. § 103 section below).
Applicant’s arguments, see pages 22-23, filed 08/26/2021, with respect to the rejection(s) of claim 11 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levy and Cirit (see 35 U.S.C. § 103 section below).
Applicant’s arguments, see pages 22-23, filed 08/26/2021, with respect to the rejection(s) of claim(s) 19-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Levy and Cirit (see 35 U.S.C. § 103 section below).
Applicant’s arguments, see page 25, filed 08/26/2021, with respect to the supplemental technical remarks have been fully considered and are acknowledged. The examiner agrees that none of the cited documents disclose, teach or suggest detection or analysis of Applicant's "breathing waveform" as claimed.  However, upon further consideration, new ground(s) of rejection is made in view of Levy, Cirit, Stiles, and Murgas.
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
The applicant has argued the rejection of Claim(s) 1 and 13 under 35 USC § 101.
With regards to the rejection of Claims 1 and 13, the applicant has argued that claim 1 claims a device that performs a function that is not an abstract idea and is not a performance within the limitation of the mind. Specifically, the applicant has argued that 1) the generation of a breathing waveform as well as the subsequent analysis of "more than one parameter or a change in said more than one parameter of the breathing waveform" are beyond a mere use of the human mind, and are a practical application of technology as claimed; 2) the processor is configured to execute a multivariable analysis on the generated breathing waveform "to analyse the breathing waveform to determine more than one parameter or a change in said more than one parameter of the breathing waveform"; and 3) that the creation of a waveform, manipulation of such data to determine multiple parameters, and the analysis of such parameters by a processing system are "significantly more". 
The examiner respectfully disagrees, as the arguments made by the applicant are not commensurate with the scope of the claims. While the claims of an applicant must be read in light of the specification, the content of the specification must not be imported into the meaning of the claims. It is possible for a human, with pen and paper, to determine a breathing waveform from an output signal simply by drawing on a paper with a pen or pencil or mentally with their own mind while observing a breathing accelerometer. A maximum, a minimum, a start time, and an end time of the waveform all could be considered a parameter, and along with a waveform shape, amplitude, and rate could all be determined by simply looking at a hand-drawn waveform. Detecting or predicting drug dose non-compliance could also easily be done by looking at the shape, amplitude, and rate of the waveform. While analysis of the waveform to determine more than one parameter is claimed, multivariate analysis is not. Neither is a complexity of an output signal or a waveform generation that extends beyond the scope of the capabilities of an individual's mind. Thus, the rejection of Claims 1 and 13 under 35 U.S.C. § 101 remains.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a motion sensor configured to produce …”, “a communication system configured to receive …”, and “a local/remote processing system configured to receive …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 
Claim 1 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “motion sensor” for the apparatus performing the specified function
“motion sensor” is linked with the transitional phrase  “configured to” and modified by the functional language “produce an output signal”
“motion sensor” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on page 1, line 27 as an accelerometer that is chest mountable (page 1, line 29).
Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “communication system” for the apparatus performing the specified function
“communication system” is linked with the transitional phrase  “configured to” and modified by the functional language “receive said breathing waveform”
“communication system” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on page 2, lines 21-33 as any equivalent capable of communicating over Bluetooth, ZigBee, WiMAX, Li-Fi, near field communications (NFC), LoRa WAN, cellular phone network, over the internet, or an equivalent. The communication system must be small enough to fit on a chest-mounted detector (page 13, line 20).
Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “local/remote processing system” for the apparatus performing the specified function
“local/remote processing system” is linked with the transitional phrase “configured to” and modified by the functional language “receive said breathing waveform”
“local/remote processing system” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on page 2, lines 17-20 as a smartphone, personal computer, laptop, tablet computer, phablet, PDA, or equivalent for the local processing system and a computer, a server system, a workstation, or an equivalent for the remote processing system.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a motion sensor is configured to determine chest wall movement. 
The limitations of receiving said output signal from the motion sensor, wherein the output signal from the motion sensor corresponds to a chest wall movement and determining a breathing waveform, as drafted, covers performance of the limitation using the mind and body. For example, as noted in the response to arguments above, it is possible for a human, with pen and paper, or in the mind, to receive an output signal from a motion sensor and determine a breathing waveform from the output signal simply by drawing on a paper with a pen or pencil while observing a breathing accelerometer. Analyzing the breathing waveform to determine more than one parameter or a change in said more than one parameter of the breathing waveform could include determining a maximum, a minimum, a start time, and an end time of the waveform. Furthermore, it is possible to determine a waveform shape, amplitude, and rate by simply looking at a hand-drawn waveform. Finally, it is possible to detect and/or predict a drug dose non-compliance based on at least one of the determined more than one parameter and/or said change in said more than one parameter done by looking at the shape, amplitude, and rate of the waveform. There is no 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (s) – using a motion sensor to detect chest wall movement. The motion sensor is recited at a high-level of generality, and so is the condition detector (i.e., as a generic processor performing a generic computer function of detecting a condition based upon received data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to detect a condition based upon received data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 recites wherein the drug dose non- compliance is an opioid overdose. As setting the drug dose non- compliance to be an opioid overdose can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites wherein the motion sensor is an accelerometer. As reading data from a motion sensor which is an accelerometer can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 4 recites wherein the drug dose non-compliance is an overdose or an insufficiency of a drug. As setting the drug dose non-compliance to be an overdose or an insufficiency of a drug can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 recites wherein the motion sensor is provided or mountable on a mounting element, wherein the mounting element consists of one or more of: a delivery system for delivering a drug or biologically active material, an electrode system, a patch, an adhesive mounting system and/or a mount for mounting the motion sensor to an article of clothing. While this specific limitation not an abstract idea, the phrasing of the claim does not explicitly claim wherein the delivery system is positively used in response to a reading. Therefore, as reading data from the motion sensor can still be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 6 recites wherein the mounting element is configured to deliver an opioid. While this specific limitation not an abstract idea, the phrasing of the claim does not explicitly claim wherein the mounting element delivers an opiod. Therefore, as reading data from the motion sensor can still be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, because there is not positive recitation of these 
Claim 7 recites wherein the mounting element further comprises a contact monitor to determine whether the condition detector and/or motion sensor is affixed to the user and/or determine whether a loss of skin contact with the user has occurred. While this specific limitation not an abstract idea, the phrasing of the claim does not explicitly claim wherein the contact monitor determining whether a loss of skin contact with the user has occurred is positively used in response to a reading. Therefore, as reading data from the motion sensor can still be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 8 recites wherein the local processing system and/or a remote processing system is configured to: use the breathing waveform to detect and/or predict an overdose or 
Claim 10 recites detecting a signature pattern in the breathing waveform; matching the signature pattern to a reference signature pattern; detecting changes in the signature patter in the breathing waveform; and detecting and/or predicting an overdose or a drug dose non-compliance from the signature pattern and/or from changes in the signature pattern detected in the breathing waveform and/or matched to the breathing waveform. As detecting a signature pattern in the breathing waveform; matching the signature pattern to a reference signature pattern; detecting changes in the signature patter in the breathing waveform; and detecting and/or predicting an overdose or a drug dose non-compliance from the signature 
Claim 11 recites filtering to the determined breathing waveform to filter out determined motions that have a frequency higher than an upper threshold and/or lower than a lower threshold. As filtering to the determined breathing waveform to filter out determined motions that have a frequency higher than an upper threshold and/or lower than a lower threshold can be performed on pen and paper in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 12 recites wherein the detector and/or the local processing system is configured to determine whether an overdose has occurred  and/or whether a loss of consciousness has occurred or is imminent or likely using a method that comprises comparing one or more metrics or parameters of the breathing waveform with one or more thresholds or other trigger conditions to determine wither an alert or an alarm should be raised/sent; and wherein the local processing system and/or the remote processing system is configured to update or adjust the one or more thresholds or other trigger conditions. As determining whether an overdose has occurred  and/or whether a loss of consciousness has occurred or is imminent or likely using a method that comprises comparing one or more metrics or parameters of the breathing waveform with one or more thresholds or other trigger conditions to determine wither an alert or an alarm should be raised/sent, and updating or adjusting the one or more thresholds or other trigger conditions can be performed on pen and paper in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 13 recites a method of determining and/or predicting a medical condition, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, as noted in the response to arguments above, it is possible for a human, with pen and paper, or with the mind to receive an output signal from a motion sensor and determine a breathing waveform from the output signal simply by drawing on a paper with a pen or pencil while observing a breathing accelerometer. Analyzing the breathing waveform to determine more than one parameter or a change in said more than one parameter of the breathing waveform could include determining a maximum, a minimum, a start time, and an end time of the waveform. Furthermore, it is possible to determine a waveform shape, amplitude, and rate by simply looking at a hand-drawn waveform. Finally, it is possible to detect and/or predict a medical condition based on at least one of the determined more than one parameter and/or said change in said more than one parameter done by looking at the shape, amplitude, and rate of the waveform. There is no recitation of a complexity of the output signal or the waveform generation that extends beyond the scope of the capabilities of an individual's mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the processor, the communication system, the local processing system, and the remote processing system), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (s) – using a motion sensor to detect chest wall movement. The motion sensor is recited at a high-level of generality, and so is the condition detector (i.e., as a generic processor performing a generic computer function of detecting a condition based upon received data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claim 14 recites wherein the drug dose non- compliance is an opioid overdose. As setting the drug dose non- compliance to be an opioid overdose can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 16 recites steps for determining and/or predicting a medical condition, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, as noted in the response to arguments above, it is possible for a human, with pen and paper, or with the mind to detect chest wall movement to determine a breathing waveform by simply looking at a chest that is moving and recording the waveform of the movement. Analyzing the breathing waveform to determine more than one parameter or a change in said more than one parameter of the breathing waveform could include determining a maximum, a minimum, a start time, and an end time of the waveform. Furthermore, it is possible to determine a waveform shape, amplitude, and rate by simply looking at a hand-drawn waveform. Finally, it is possible to detect and/or predict a medical condition based on at least one of the determined more than one parameter and/or said change in said more than one parameter done by looking at the shape, amplitude, and rate of the waveform. There is no recitation of a complexity of the output signal or the waveform generation that extends beyond the scope of the capabilities of an individual's mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the processor, the communication system, the local processing system, and the remote processing 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (s): a non-transitory computer readable storage medium for the at least one non-transitory computer readable storage medium storing computer executable instructions that, when loaded into computer memory and executed by a processor cause the processor to perform the steps. The computer readable storage medium is recited at a high-level of generality, (i.e., as a generic memory performing a generic memory function of detecting storing computer-executable steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory computer readable storage medium a amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 recites the condition detector being configured to mount to a mounting element that is skin-mountable, and wherein the mounting element comprises an adhesive electrode or a drug or other biologically active compound delivery patch. While this specific limitation not an abstract idea, the phrasing of the claim does not explicitly claim wherein the mounting element is positively used in response to a reading. Therefore, as reading data from the motion sensor can still be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 18 recites wherein the detector is an opioid overdose detector and the drug delivery patch is an opioid delivery patch, and the detector comprises a motion sensor for monitoring motion of the chest upon which it is mounted. While this specific limitation not an abstract idea, the phrasing of the claim does not explicitly claim opioid overdose detector, the drug delivery patch, and a motion sensor being used in response to a reading of data. Therefore, as reading of motion sensor data can still be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, because there is not positive recitation of these elements being used, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a motion sensor is configured to determine chest wall movement. 
The limitations of determining or receiving a breathing waveform, as drafted, covers performance of the limitation using the mind and body. For example, as noted in the response to arguments above, it is possible for a human, with pen and paper, or in the mind, to determine or receive a breathing waveform from the output signal simply by drawing on a paper with a pen or pencil while observing a breathing accelerometer. Analyzing the breathing waveform to determine more than one parameter or a change in said more than one parameter of the breathing waveform could include determining a maximum, a minimum, a start time, and an end time of the waveform. Furthermore, it is possible to determine a waveform shape, amplitude, and rate by simply looking at a hand-drawn waveform. Finally, it is possible to detect and/or predict a drug dose non-compliance based on at least one of the determined more than one parameter and/or said change in said more than one parameter done by looking at the shape, amplitude, and rate of the waveform. There is no recitation of a complexity of the output signal or the waveform generation that extends beyond the scope of the capabilities of an individual's mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the processor, the communication system, the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (s) – using a motion sensor to detect chest wall movement and an adhesive electrode or a drug or other biologically active compound delivery patch. The motion sensor is recited at a high-level of generality, and so is the condition detector, the local processing system, the remote processing system, and the communication system (i.e., as a generic computer components performing generic computer components function of detecting a condition based upon received data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The adhesive electrode or drug or other biologically active compound delivery patch is not used at all. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processing systems and communication systems to detect a condition based upon received data amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 recites a method of determining and/or predicting a medical condition, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, as noted in the response to arguments above, it is possible for a human, with pen and paper, or with the mind to generate a breathing waveform from an output signal simply by drawing on a paper with a pen or pencil while observing a breathing motion sensor. Analyzing the breathing waveform to determine more than one parameter or a change in said more than one parameter of the breathing 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element (s) – using a skin-mountable chest mounted motion sensor to detect chest wall movement and an adhesive electrode or drug or other biologically active compound delivery patch. The motion sensor is recited at a high-level of generality, and so is the condition detector (i.e., as a generic processor performing a generic computer function of detecting a condition based upon received data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The adhesive electrode or drug or other biologically active compound delivery patch is not used at all. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a motion sensor to detect a condition based upon received data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 21 recites detecting and/or predicting drug dose non-compliance based on a known or generated data set and/or on historical or previous data collected by the detector, wherein the known, generated and/or historical data are data for a wearer of the detector. As detecting and/or predicting drug dose non-compliance based on a known or generated data set and/or on historical or previous data collected by the detector, wherein the known, generated and/or historical data are data for a wearer of the detector can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 22 recites wherein the local processing system and/or remote processing system is configured to: implement an artificial intelligence or machine learning algorithm; and detect and/or predict drug dose non-compliance based on historical data for the wearer of the detector; wherein the historical data are data that has been determined by the motion sensor and received by the local processing system and/or remote processing system of the condition detector. As detecting and/or predicting drug dose non-compliance based on historical data for the wearer of the detector; wherein the historical data are data that has been determined by the motion sensor can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al (WO 2014/168752) in view of Cirit el al (US 20180200433 A1, cited by applicant in 06/07/2019 IDS, hereinafter Cirit).
Regarding Claim 1, Cirit discloses
A condition detector, comprising: 
a motion sensor (“three miniature motion sensors…”, page 15) configured to produce an output signal (“the accelerometer signals were down sampled to 250 Hz…”, page 23; this proves the accelerometer produced an output signal) and mountable to a chest wall (“that were fixed on the right and left sides of the chest”, page 15), upper abdomen (“that were fixed on the…epigastrium”, page 15) or upper torso, of a user; 
a processor configured to receive said output signal from the motion sensor (“Signal processing, data analysis, and statistical analysis were performed using a commercial software package Matlab 2011”, page 23; this means that all receiving could be done via a processor running this program), wherein the output signal from the motion sensor corresponds to a chest wall movement (“The system, based on miniature motion sensors, provided continuous information on chest wall mechanical changes”, page 18); 
the processor configured to determine a breathing waveform (Fig. 10), from said output signal (See Fig. 8 which shows output signal from all three accelerometers); 

wherein said more than one parameter comprises more than one of a breathing rate (“…and respiratory rate”, page 23), a breathing waveform amplitude (“variance…”, page 23; “The [variance] describes the changes in the amplitude of the respiratory effort”, page 6) and/or a breathing waveform shape (“…,kurtosis…”, page 23; “The Kurtosis [quantifies] the changes in the shape of the signals”, page 6) of at least part or all of the breathing waveform; and 
wherein based on at least one of said more than one parameter and/or said change in said more than one parameter, the local processing system and/or the remote processing system Page 3 of 27US Application SN.: 16/396,449Docket No.: 8034US2is configured to detect and/or predict apnea and hypoxia (See Experiment 2 Results section and Discussion section, pages 24-26; variance, kurtosis, and respiratory rate are used as indicators for these medical conditions).
Levy discloses the claimed invention except for expressly disclosing a communication system configured to receive said breathing waveform from said processor and to communicate said breathing waveform to at least a local processing system and/or a remote processing system; 
the local processing system and/or the remote processing system configured to receive said breathing data, from said communication system; and
the local processing system and/or the remote processing system beingPage 3 of 27US Application SN.: 16/396,449Docket No.: 8034US2bbeing configured to detect and/or predict a drug dose non-compliance.
However, Cirit teaches a communication system (“a transceiver coupled to the sensor and injector…”, [0010]) configured to receive said breathing waveform from said processor (being coupled to the sensor implies the transceiver can receive data from the sensor) and to communicate said breathing waveform to at least a local processing system (“…for passing control and operation information back and forth between the system and the external devices”, [0010]) and/or a remote processing system; 
the local processing system and/or the remote processing system configured to receive (“The control system is operably connected to the sensor and the injector, and is operable to receive…”, [0016]) 
the local processing system and/or the remote processing system Page 3 of 27US Application SN.: 16/396,449Docket No.: 8034US2is configured to detect and/or predict a drug dose non-compliance (“The control system is programmed to determine if the signals corresponding to the physiological parameter are indicative of an opioid overdose”, [0016]).
An overdose on opioids results in changed breathing rates (Cirit, [0002]) and quick diagnosis and treatment of opioid overdoses would be beneficial for isolated patients and hospital settings (Cirit, [0004]). Both Levy and Cirit are concerned with detecting/predicting respiratory depression episodes because they both are concerned with helping to prevent bradycardia and hypoxemia (page 22 in Levy, [0002] and [0013] in Cirit). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition detector of Levy, by adding a communication system, local processing system and/or the remote processing system to transmit and analyse the breathing waveform, and substituting opioid overdose detection for apnea detection. A communication system, local processing system and/or remote processing system are all well-known in the prior art and one skilled in the art could have added these elements to the invention of Levy as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 2, modified Levy discloses the condition detector of claim 1. Modified Levy discloses the claimed invention except for expressly disclosing wherein the drug dose non- compliance is an opioid overdose. However, Cirit teaches wherein the drug dose non- compliance is an opioid overdose (“The control system is programmed to determine if the signals corresponding to the physiological parameter are indicative of an opioid overdose”, [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the detector of Levy, with the opioid overdose detection of Cirit, because quick diagnosis and treatment of opioid overdoses would be beneficial for isolated patients and hospital settings (Cirit, [0004]). Both Levy and Cirit are concerned with detecting/predicting respiratory depression episodes because they both are 
Regarding Claim 3, modified Levy discloses the condition detector of claim 1, wherein the motion sensor is an accelerometer (“In the present invention, sensor 12 is an accelerometer”, page 6).
Regarding Claim 4, modified Levy discloses the condition detector of claim 1. Modified Levy discloses the claimed invention except for expressly disclosing wherein the drug dose non-compliance is an overdose or an insufficiency of a drug. However, Cirit teaches wherein the drug dose non-compliance is an overdose (“The control system is programmed to determine if the signals corresponding to the physiological parameter are indicative of an opioid overdose”, [0016]) or an insufficiency of a drug. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the detector of Levy, with the drug overdose detection of Cirit, because quick diagnosis and treatment of opioid overdoses would be beneficial for isolated patients and hospital settings (Cirit, [0004]). Both Levy and Cirit are concerned with detecting/predicting respiratory depression episodes because they both are concerned with helping to prevent bradycardia and hypoxemia (page 22 in Levy, [0002] and [0013] in Cirit), and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute opioid overdose detection for apnoea detection).
Regarding Claim 5, modified Levy discloses the condition detector of claim 1, wherein the motion sensor is provided or mountable on a mounting element, wherein the mounting element consists of one or more of: a delivery system for delivering a drug or biologically active material, an electrode system, a patch (“The sensors may be embodied in a patch, referred to as a patch and sensor unit”, page 6), an adhesive mounting system and/or a mount for mounting the motion sensor to an article of clothing.  
Regarding Claim 8, modified Levy discloses the condition detector of claim 1, wherein the local processing system and/or a remote processing system is configured to: use the breathing waveform to 
Regarding Claim 11, modified Levy discloses the condition detector of claim 1, wherein the local processing system and/or a remote processing system is configured to apply filtering to the determined breathing waveform “The accelerometer signals were filtered with a zero phase 10 Hz low pass FIR filter”, page 26) to filter out determined motions that have a frequency higher than an upper threshold (a low pass filter means that frequencies higher than the low pass boundary are filtered out) and/or lower than a lower threshold.  
Regarding Claim 12, modified Levy discloses the condition detector of claim 1. Modified Levy discloses the claimed invention except for expressly disclosing wherein the detector and/or the local processing system is configured to determine whether an overdose has occurred and/or whether a loss of consciousness has occurred or is imminent or likely using a method that comprises comparing one or more metrics or parameters of the breathing waveform with one or more thresholds or other trigger conditions to determine wither an alert or an alarm should be raised/sent; and wherein the local processing system and/or the remote processing system is configured to update or adjust the one or more thresholds or other trigger conditions. However, Cirit teaches wherein the detector and/or the local processing system is configured to determine whether an overdose has occurred (“The control system is programmed 
Regarding Claim 13, Levy discloses a method of determining and/or predicting a medical condition, 
providing a motion sensor configured to be mountable on a chest of a patient (“three miniature motion sensors…”, page 15); 
mounting said motion sensor on the chest of a patient (“three miniature motion sensors that were fixed on the right and left sides of the chest”, page 15); 

providing a processor configured to receive an output from the motion sensor that is based upon the chest wall movement (“Signal processing, data analysis, and statistical analysis were performed using a commercial software package Matlab 2011”, page 23; this means that all receiving could be done via a processor running this program); 
the processor configured to determine a breathing waveform (Fig. 10) using the output of the motion sensor (See Fig. 8 which shows output signal from all three accelerometers); 
analysing the breathing waveform to determine more than one parameter or a change in said more than one parameter of the breathing waveform (“The following features were calculated and monitored to observe temporal…”, page 23); wherein the more than one parameter comprises more than one of a breathing rate (“…and respiratory rate”, page 23), breathing waveform amplitude (“variance…”, page 23; “The [variance] describes the changes in the amplitude of the respiratory effort”, page 6) and/or breathing waveform shape (“…,kurtosis…”, page 23; “The Kurtosis [quantifies] the changes in the shape of the signals”, page 6), of at least part or all of the breathing waveform; and 
detecting and/or predicting a medical condition from at least one of said more than one parameter or change in said more than one parameter (See Experiment 2 Results section and Discussion section, pages 24-26; variance, kurtosis, and respiratory rate are used as indicators for apnea and hypoxia).  
Levy discloses the claimed invention except for expressly disclosing providing at least one of a local processing system and/or a remote processing system; 
providing a communication system configured to communicate with said at least one of a local processing system and/or a remote processing system; 
analysing the breathing waveform by said at least one of a local processing system and/or a remote processing system; and
said at least one of a local processing system and/or a remote processing system detecting and/or predicting a medical condition.

providing a communication system configured to communicate with said at least one of a local processing system and/or a remote processing system (“a transceiver coupled to the sensor and injector…”, [0010]); 
analysing the breathing data by said at least one of a local processing system and/or a remote processing system (“The control system is programmed to determine if the signals corresponding to the physiological parameter are indicative of an opioid overdose”, [0016]; determining in this context includes analyzing); and
said at least one of a local processing system and/or a remote processing system detecting and/or predicting a medical condition (“The control system is programmed to determine if the signals corresponding to the physiological parameter are indicative of an opioid overdose”, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Levy, by adding a communication system, local processing system and/or the remote processing system to transmit and analyse the breathing waveform and detect/predict the medical condition of Levy, because a communication system, local processing system and/or remote processing system are all well-known in the prior art and one skilled in the art could have added these elements to the invention of Levy as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 14, modified Levy discloses method of claim 13. Modified Levy discloses the claimed invention except for expressly disclosing wherein the detected medical condition is an opioid overdose or a drug dose non-compliance.  However, Cirit teaches wherein the detected medical condition is an opioid overdose or a drug dose non-compliance (“The control system is programmed to determine if the signals corresponding to the physiological parameter are indicative of an opioid overdose”, [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 16, Levy discloses 
detecting and/or predicting a medical condition from at least one of said more than one parameter or change in said more than one parameter (See Experiment 2 Results section and Discussion section, pages 24-26; variance, kurtosis, and respiratory rate are used as indicators for apnea and hypoxia).
Levy discloses the claimed invention except for expressly disclosing at least one non-transitory computer readable storage medium for determining and/or predicting a medical condition, the at least one non-transitory computer readable storage medium storing computer executable instructions that, when loaded into computer memory and executed by a processor cause the processor to perform the steps of the disclosed method. However, Cirit teaches at least one non-transitory computer readable storage medium (“At least one memory”, [0016]) for determining and/or predicting a medical condition, the at least one non-transitory computer readable storage medium storing computer executable instructions (“…including 
Regarding Claim 17, modified Levy discloses the condition detector of claim 1. Modified Levy discloses the claimed invention except for expressly disclosing the condition detector being configured to mount to a mounting element that is skin mountable (Fig. 1), and wherein the mounting element comprises an adhesive electrode or a drug or other biologically active compound delivery patch. However, Cirit teaches the condition detector being configured to mount to a mounting element that is skin -mountable, and wherein the mounting element comprises an adhesive electrode or a drug (Elements 3-5, Fig. 1) or other biologically active compound delivery patch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the condition detector of Claim 1, with the chest-mountable mounting element and wherein the mounting element comprises an adhesive electrode or a drug, because a quick treatment of opioid overdoses would be beneficial for hospital settings, as taught by Cirit ([0004]). Both Levy and Cirit are concerned with detecting/predicting respiratory depression episodes because they both are concerned with helping to prevent bradycardia and hypoxemia (page 22 in Levy, [0002] and [0013] in Cirit), and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute opioid overdose detection for apnoea detection).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the chest mountable mounting element of Cirit to the condition detector of 
Regarding Claim 18, modified Levy discloses the detector of claim 17. Modified Levy discloses the claimed invention except for expressly disclosing wherein the detector is an opioid overdose detector and the drug delivery patch is an opioid delivery patch, and the detector comprises a motion sensor for monitoring motion of the chest upon which it is mounted. However, Cirit teaches wherein the detector is an opioid overdose detector (“Fig. 1 is a schematic of a device for automatically injecting naloxone into a patient in response to detection of a physiological parameter indicative of an opioid overdose”, [0009]) and the detector comprises a motion sensor (“For detecting breathing rate, the sensor may comprise…[an] accelerometer”, [0011]) for monitoring motion of the chest upon which it is mounted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition detector of Levy, with the opioid overdose detector and opioid delivery patch of Cirit, because a quick treatment of opioid overdoses would be beneficial for hospital settings, as taught by Cirit ([0004]). Both Levy and Cirit are concerned with detecting/predicting respiratory depression episodes because they both are concerned with helping to prevent bradycardia and hypoxemia (page 22 in Levy, [0002] and [0013] in Cirit), and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute opioid overdose detection for apnoea detection).
Regarding Claim 19, Levy discloses a system, comprising: 
a detector comprising a motion sensor (“three miniature motion sensors…”, page 15) capable of detecting a chest wall movement (“The system, based on miniature motion sensors, provided continuous information on chest wall mechanical changes”, page 18), configured to:
determine or receive a breathing waveform (Fig. 10); 
analyse the breathing waveform to determine more than one parameter or a change in said more than one parameter of the breathing waveform (“The following features were calculated and monitored to 
use at least one of said more than one parameter or change in said more than one parameter - to detect and/or predict a medical condition (See Experiment 2 Results section and Discussion section, pages 24-26; variance, kurtosis, and respiratory rate are used as indicators for these medical conditions).
Levy discloses the claimed invention except for expressly disclosing the detector comprising an adhesive electrode or a drug or other biologically active compound delivery patch, 
a local and/or a remote processing system,  
a wireless communications system to communicate data from the motion sensor to a local and/or a remote processing system, wherein the local processing system and/or the remote processing system are configured to perform the determining, analyzing, detecting and/or predicting. However, Cirit teaches a detector comprising an adhesive electrode or a drug (Elements 3-5, Fig. 1) or other biologically active compound delivery patch, 
a local and/or a remote processing system (Element 11, Fig. 2),  
a wireless communications system (“a transceiver coupled to the sensor and injector…”, [0010])
A communication system, local processing system and/or remote processing system are all well-known in the prior art and one skilled in the art could have added these elements to the invention of Levy as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 20, Levy discloses a method of determining and/or predicting a medical condition, comprising the steps of: 
providing a detector (“three miniature motion sensors…”, page 15) configured for mounting to a user (“The sensors may be embodied in a patch, referred to as a patch and sensor unit”, page 6), 
wherein the detector comprises or is configured to mount to a mounting element that is skin mountable (“The sensors may be embodied in a patch, referred to as a patch and sensor unit”, page 6); 
wherein the detector comprises a motion sensor (“three miniature motion sensors…”, page 15) configured to detect a chest wall movement (“The system, based on miniature motion sensors, provided continuous information on chest wall mechanical changes”, page 18); 
mounting the detector to the skin of a user using the mounting element (“three miniature motion sensors that were fixed on the right and left sides of the chest”, page 15); 
detecting the chest wall movement with the motion sensor (“The system, based on miniature motion sensors, provided continuous information on chest wall mechanical changes”, page 18); and 
generating by said detector a breathing waveform which corresponds to the chest wall movement (Fig. 10); 
analysing the breathing waveform to determine more than one parameter or a change in said more than one parameter of the breathing waveform (“The following features were calculated and monitored to observe temporal…”, page 23); 

detecting and/or predicting a medical condition from at least one of said more than one parameter or change in said more than one parameter (See Experiment 2 Results section and Discussion section, pages 24-26; variance, kurtosis, and respiratory rate are used as indicators for these medical conditions).  
Levy discloses the claimed invention except for expressly disclosing the mounting element comprising an adhesive electrode or a drug or other biologically active compound delivery patch. However, Cirit teaches the mounting element comprising an adhesive electrode or a drug (Elements 3-5, Fig. 1) or other biologically active compound delivery patch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Levy, with the mounting element comprising a drug of Cirit, because a quick treatment of opioid overdoses would be beneficial for hospital settings, as taught by Cirit ([0004]). Both Levy and Cirit are concerned with detecting/predicting respiratory depression episodes because they both are concerned with helping to prevent bradycardia and hypoxemia (page 22 in Levy, [0002] and [0013] in Cirit), and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute opioid overdose detection for apnoea detection).
Regarding Claim 21, modified Levy condition detector of claim 1, wherein the condition detector detects and/or predicts drug dose non-compliance (via the Cirit modification) based on a known or generated data set (“K-means clustering was implemented in two stages to separate event types into baseline, 25% obstruction, and 16% hypoxia.”, page 23; “Every event was referenced to the event's baseline value”, page 28; this implies the baseline value is a generated set) and/or on historical or previous data collected by the detector, wherein the known, generated and/or historical data are data for a .  


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Cirit, and further in view of Stiles et al (WO 2018/064377, cited in applicant in 08/26/2019 IDS, hereinafter Stiles).
Regarding Claim 6, modified Levy discloses the condition detector of claim 5. Modified Levy discloses the claimed invention except for expressly disclosing wherein the mounting element is configured to deliver an opioid.  
However, Stiles teaches a mounting element (Element 120, Figs 2A-2B) configured to deliver an opioid (Elements 122, 124, and 130, Fig. 2A; “the opioid agonist [from element 122 inside element 120] diffuses across the transdermal membrane 130 into contact with the skin of the patient and can then be absorbed through the skin”, [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the condition detector of Levy, with the mounting element configured to deliver an opioid of Stiles, because doing so allows needed medication ([0004]) to be delivered with a reduced ability to abuse that medication ([0007], [0086]), as taught by Stiles.
Regarding Claim 7, modified Levy discloses the condition detector of claim 5. Modified Levy discloses the claimed invention except for expressly disclosing wherein the mounting element further comprises a contact monitor to determine whether the condition detector and/or motion sensor is affixed to the user and/or determine whether a loss of skin contact with the user has occurred. However, Stiles teaches a mounting element (Element 200, Fig. 4A) comprising a contact monitor (Element 208, Fig. 4A) to determine whether the condition detector and/or motion sensor is affixed to the user (“The device 200 also includes an impedance sensor 208 to detect contact with the skin of the user”, [0086]) and/or determine whether a loss of skin contact with the user has occurred. It would have been obvious to one of 

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Cirit, and further in view of Murgas et al (US 2021/0113114 A1, hereinafter Murgas).
Regarding Claim 10, modified Levy discloses the condition detector of claim 1, and detecting and/or predicting an overdose or a drug dose non-compliance (via modified Cirit). Modified Levy discloses the claimed invention except for expressly disclosing wherein the local processing system and/or a remote processing system is configured to: 
detect a signature pattern in the breathing waveform; 
match the signature pattern to a reference signature pattern; 
detect changes in the signature pattern in the breathing waveform; and 
detect and/or predict an overdose or a drug dose non-compliance from the signature pattern and/or from changes in the signature pattern detected in the breathing waveform and/or matched to the breathing waveform.  
However, Murgas teaches wherein the local processing system (Element 20 implemented via element 42, Figs. 1 and 10A) is configured to: 
detect a signature pattern in the breathing waveform (“identify breathing patterns”, [0085]); 
match the signature pattern to a reference signature pattern (“classify breathing patterns”, [0085]; the classes the patterns are classified to are references signature patterns); 
detect changes in the signature pattern in the breathing waveform (“that deviate from a reference breathing pattern(s)”, [0085]; this implies detecting a deviation, i.e. a change); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the condition detector of Levy, with the signature and reference patterns of Murgas, because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 22, modified Levy discloses condition detector of claim 1, and detecting and/or predicting drug dose non-compliance (via the Cirit modification). Modified Levy discloses the claimed invention except for expressly disclosing wherein the local processing system and/or remote processing system is configured to: implement an artificial intelligence or machine learning algorithm; and detect and/or predict drug dose non-compliance based on historical data for the wearer of the detector; wherein the historical data is data that has been determined by the motion sensor and received by the local processing system and/or remote processing system of the condition detector. However, Murgas teaches the local processing system (Element 42, Fig. 10A) and/or remote processing system is configured to: implement a machine learning algorithm (Element 20, Fig. 1); and detect and/or predict a medical condition (“The trained machine learning system 20 can classify breathing patterns and…detect a breathing pattern produced by sleep apnoea”, [0085]) based on historical data for the wearer of the detector (“During the training process various sensor output signals 11 are provided to the machine learning algorithm”, [0083]; this is historical data from the wearer of the detector). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the condition detector of Levy, with the machine learning algorithm of Murgas, because implementing a machine learning system may have application as an enabling component of a consumer electronic product or personal health system, as taught by Murgas ([0128]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Lim et al (WO 2018136501 A1), which discloses a method for sleep disorder diagnosis and treatment utilizing a respiratory waveform.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN E. COOPER/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791